Title: To George Washington from George Clinton, 13 August 1777
From: Clinton, George
To: Washington, George



Dear Sir,
New Windsor [N.Y.] Augt 13h 1777

As the inclosed Copies of sundry Letters whch were forwarded to me by the Council of Safety at Kingston together with Extracts of their Letters to me accompanying them contain a Description of the melancholly Situation of our Affairs to the Northward with a particular Account of two small Actions between Parties of the Enemy near Fort Schuyler and the Militia of Tryon County and Part of the Garrison of Fort Schuyler I have thought it my Duty to transmit the same to your Excellency by a special Express. In a Letter I did myself the Honor to address to your Excellency on Saturday last from Fort Montgomery I particularly mentioned how I had disposed of the Militia of this State tho’ I have Reason to believe from the present unhappy Situation of the County of Albany and the North Part of Dutchess County (both being much infested with the disaffected) neither have been able to do as much as might otherwise have been expected from them—The well disposed Militia of the County of Tryon were at most but few in Number—they have behaved with Spirit in their late Encounter, but tho victorious from every Account they have suffered much and I fear that the Loss of their bravest Officers in the late Action will so dispirit them that unless they can be speedily succoured little more may be expected from them.

It is with Pain I repeat my Surprize to your Excellency that under these unhappy Circumstances of our public Affairs, in which not only this State more immediately, but the whole Continent is eventually so deeply interested, we as yet have received no Aids for our Northern Army from our Eastern Neighbours nor from any Accounts I have been favored with have we the least Prospect of any arriving from thence in Time to be of Service. The Militia of Connecticut it is said are ordered to Peck’s Kill at one Time, at another that they have promised to send a Proportion of their Militia there to replace Continental Troops destined to reinforce the Northern Army as appears by Copies of Letters to the Committee of Albany and from Governor Trumbull to General Schuyler now inclosed but it is a Fact, Sir, that of the 1500 Militia lately requested by your Excellency from that and this State but 500 were ordered from Connecticut and I have Reason to believe that four or five Days ago even to the Amount of that Number were not arrived, from Connecticut, at Peck’s Kill. Some may however have got in since.
Their witholding of those Aids which we had a reasonable Right to expect from Sister States strikes a sensible Damp on the Spirits of our warmest Friends in this, whilst it encourages Our internal Enemies to Acts of the most daring Insolence tending to destroy the Force of such Exertions as we might otherwise be able to make (even in our present weak Condition) against the Common Enemy, And in this Point of View does a double Injury.
As the Council of Safety are led to believe that my Presence in the Northern Part of the State might be of Service in rouzing the Spirits of the Militia and as my Brother is now at Fort Montgomery I propose going, at least, to Kingston and if I find it will answer any valuable End to proceed to Albany tho’ I am persuaded I shall not be able to draw after me any considerable Force more than are already ordered out to that Quarter. I am with much Esteem your Excellency’s most obed. sert

Geo. Clinton

